Filed 7/21/14 In re Zachary P. CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


In re ZACHARY P., a Person Coming                                    B254652
Under the Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. MJ21712)

THE PEOPLE,

         Plaintiff and Respondent,

         v.

ZACHARY P.,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, Nancy S.
Pogue, Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.) Affirmed.

         Stephen Borgo, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                           ______________________________
       After being called out of class, Zachary P., then 15 years old, acknowledged to a
school security guard he possessed a knife. Zachary allowed the guard to retrieve the
knife from his pants pocket. The recovered knife had a three inch blade.
       The People filed a petition pursuant to Welfare and Institutions Code section 602
alleging Zachary possessed a weapon on school grounds (Pen. Code, § 626.10,
subd. (a)(1)). Following a hearing the juvenile court denied Zachary’s motion to
suppress evidence (Welf. & Inst. Code, § 700.1). Zachary admitted the allegation, and
the court sustained the petition.
       At the disposition hearing the juvenile court placed Zachary on probation for
six months without declaring wardship pursuant to Welfare and Institutions Code
section 725, subdivision (a). Zachary filed a timely notice of appeal. (See In re
Do Kyung K. (2001) 88 Cal. App. 4th 583, 590 [juvenile may appeal order placing him or
her on probation].)
       We appointed counsel to represent Zachary on appeal. After examination of the
record counsel filed an opening brief in which no issues were raised. On May 15, 2014
we advised Zachary he had 30 days within which to personally submit any contentions or
issues he wished us to consider. On June 11, 2014 we received a typed single-page
response in which Zachary expressed remorse for his conduct and described his
educational and employment plans.
       We have examined the entire record and are satisfied Zachary’s attorney has fully
complied with the responsibilities of counsel and no arguable issues exist. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756]; People v. Kelly
(2006) 40 Cal. 4th 106, 112-113; People v. Wende (1979) 25 Cal. 3d 436, 441.)




                                            2
                                    DISPOSITION
      The order is affirmed.




                                                PERLUSS, P. J.


      We concur:



             WOODS, J.



             SEGAL, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            3